AVENANT N°1

AU CONTRAT DE PARTAGE DE PRODUCTION

SIGNE LE 23 NOVEMBRE 1995 EN APPLICATION DE L’AVENANT N°9 A LA CONVENTION

ENTRE

La République du Congo, (ci-aprés désignée le « Congo »), représentéc par Mousicur Jean-Baptiste TATI-
LOUTARD, Ministre des Hydrocarbures, et Monsieur Mathias DZON, Ministre des Finances et du Budget,

d’une part,
ET.

Elf Congo, société anonyme ayant son siége social 4 Pointe-Noire, représentée par Monsieur Philippe
ARMAND, son Directeur Général, et

Agip Recherches Congo, société anonyme ayant son siége social 4 Brazzaville, représentée par Monsieur
Claudio Descalzi, son Directeur Général,

ci-aprés désignées collectivement « le Contracteur »,

d’autre part,

ETANT PREALABLEMENT EXPOSE QUE :

1.Elf Congo exerce ses activités pétroliéres au Congo dans le cadre de la Convention d’Etablissement signée avec
le Congo le 17 octobre 1968, telle qu’amendée par ses Avenants n°1 a 1] ainsi que par |’Accord du 30 juin
1989, et ci-aprés désignée la « Convention » ;

2.En application des dispositions de |’Avenant n°9 a la Convention, le Congo et le Contracteur ont négocié et
arrété les modalités de leur coopération dans le cadre d’un contrat de partage de production (le _« Contrat »), aux
fins de la mise en valeur des titres miniers d’exploitation issus de l’ancien Permis de recherches de Pointe-Noire
Grands Fonds (les « Permis ») ;

3.Le Contrat prévoit notamment, a l'article 5.5, que pour chaque titre minier d’exploitation visé au Contrat, des
provisions pour remise en état des sites seront constituées par le Contracteur, pour chaque Baril d’Hydrocarbures
Liquides restant a produire, a partir dumoment oi 75 % des réserves prouvées dudit titre minier d’exploitation

auront été produites ;

4.Le Contracteur a commencé, sur décision du Comité de Gestion, 4 constituer a partir de l’année 1996 des
provisions pour remise en état des sites dans les conditions prévues au Contrat ;

5.Le Congo, soucieux de trouver des disponibilités financiéres en vue de reconstmuire le pays, a demandé au
Contracteur de reprendre les provisions pour remise en état des sites constituées en 1996 et en 1997 au titre des

Permis, et d’en constituer de nouvelles a partir de 1998 ; an iw
IL A ETE CONVENU CE QUI SUIT :

ARTICLE 1 - Objet

Le présent avenant au Contrat (ci-aprés désigné |’ « Avenant »), a pour objet d’autoriser, a titre exceptionnel, le
Contracteur a reprendre les provisions pour remise en état des sites constituées au cours des exercices 1996 et
1997 sur les Permis, le processus de constitution de provisions pour remise en état des sites reprenant 4 compter
du 1“ janvier 1998 conformément aux dispositions du Contrat.

ARTICLE 2 - Autorisation de dérogation a l’article 5.5 du Contrat

Nonobstant les dispositions de l'article 5.5 du Contrat, le Contracteur, accédant a la demande du Congo, est
autorisé a reprendre la totalité des provisions pour remise en état des sites constituées lors des exercices 1996 et
1997, nettes des reprises déja effectuées en relation avec les travaux réalisés au 31 décembre 1997.

En application des dispositions de |’alinéa précédent, le montant des provisions constituées au 31 décembre
1997, net des reprises déja effectuées en relation avec les travaux réalisés au 31 décembre 1997, est ramené a
zéro dans les comptes du Contracteur. En conséquence, 4 compter du 1% janvier 1998, le calcul du montant de la
provision a constituer par Baril, conformément a |’article 5.5 du Contrat, intégrera la nécessaire reconstitution
des provisions ainsi reprises et ce, sur la base du Programme de Travaux d’ Abandon approuvé par le Comité de
Gestion.

Les Parties reconnaissent que les dispositions de I’article 5.5 du Contrat demeurent inchangées et continuent de
recevoir application dans leur intégralité, notamment en ce qui concere la reconstitution, a compter du 1%
janvier 1998, des provisions reprises conformément au présent Avenant.

ARTICLE 3 - Retraitement des provisions pour abandon constituées en 1996 et 1997
En conséquence des dispositions de !’Article 2 ci-dessus :

(a) Chaque entité composant le Contracteur reversera au Congo, dans les sept jours de la promulgation de
la loi portant approbation du présent Avenant, sur le compte de la République du Congo, ouvert a la
BEAC a Pointe Noire, sa part, correspondant a la participation qu’elle détient dans les Permis, du
montant égal a 50% de la reprise des provisions réalisée conformément a I’article 2 ci-dessus.Ce
montant correspond 4 la valeur au Prix Fixé des quantités supplémentaires qui seraient revenues au
Congo au titre du Profit Oil visé a l'Article 7 du Contrat si aucune provision n’avait été constituée en
1996 et 1997, compte tenu des reprises déja effectuées en relation avec les travaux réalisés au 31
décembre 1997, et ce, sous réserve des dispositions de l'article 9 du Contrat concernant la
Concession de Yanga-Sendji;

(b) Le montant de la reprise de provisions au titre de l’article 2 ci-dessus, diminué du montant revers¢
défini au paragraphe (a) précédent, correspond 4 la valeur au Prix Fixé des quantités supplémentaires
qui seraient revenues au Contracteur au titre du Profit Oil visé a l’article 7 du Contrat , si aucune
provision n’avait été constituée en 1996 et 1997, compte tenu des reprises déja effectuées en relation
avec les travaux réalisés au 31 décembre 1997. A ce titre, il est net de tout impét, droit, taxe,
prélévement, pénalités ou intéréts de retard, de quelque nature que ce soit, conformément aux

dispositions de |’ Article 11.2 du Contrat. L
ARTICLE 4 - Entrée en vigueur

Le présent Avenant entrera en vigueur A la date de la promulgation de la Loi portant son approbation et
Vapprobation de I’Avenant n°12 a la Convention signé entre le Congo, ELF Aquitaine et ELF Congo.

Il prendra effet 4 compter du 1" janvier 1998.
Fait en trois (3) exemplaires, le_ 2 2. ASSB

Pour la République du Congo Pour ELF CONGO

| os

Monsieur J.B. TATI-LO! Monsieur P. ARMAND

Monsieur M. D

Pour AGIP Recherches C.

Mohsi¢ur C. DESCALZI
